DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the communication system" in line 21.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 6-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahaffey et al., US 2008/0113816, in view of Kellerman et al., US 2006/0148567, Graham et al., US 2008/0009344, Wang et al., US 20070220091, and Robinson et al., US 2007/0185599, and Weiss et al., US 2007/0041626, and Katz et al., US 2006/0287051 (Hereinafter Katz ‘051).

In Reference to Claim 1
	Mahaffey et al. teaches A system for electronic interaction in a multi-player system, the system being adapted to interface with first and second electronic communications devices through a communication system (Fig. 1 and Par. 29-30), the first and second electronic communications devices including displays for presentation of live sports game play data to the players (Par. 37 which teaches displays and Par. 44 which teaches a live feed of sports data displayed on the client devices) with input devices for receiving player generated input (Par. 38), the first and second electronic communications devices having storage to store a game application program (Par. 39), the first and second electronic communications devices having graphical display capability (Par. 37 and 44), the graphical display capability of the first electronic communications devices being different than the graphical display capability of the second electronic communications devices (See Fig. 1 and Par. 36 which teaches different types of clients such as desktop computers, laptop computers, PDAs and cellular telephones. Where examiner considers different devices to have different graphical display capability as broadly claimed by virtue of having different displays associated with the device. The phone display being much smaller than the desktop or laptop display for example), the system utilizing live sports game play data from a live event (Par. 30, and 44-48, which teaches a wagering game utilizing a live feed of sports game play data), comprising a server (Fig. 1 and Par. 30 “server”) and including memory to store a game application program (Par. 31-32 which teaches server memory), a graphical information display generator for generating displays of information (Par. 43. See also Par. 39  which teaches methods for generating the game content in the system and Par. 30 and 44-48 which teaches the graphical displays of information to the users for playing the game such as via selecting icons for predictions and wagers in relation to the real time feed), a control processor coupled to the communication system to provide the displays to the second communications devices (Par. 30, 39, and 43-48 as described above), an input for receiving live sports game play data (Par. 30 and 44), an input adapted to receive game control input from the plurality of input devices (Par. 38), the game control input including player input regarding a selection associated with the live sports game play data (Par. 46 “The gamblers enter their predictions in real-time using the clients”), a play server (Fig. 1) adapted to permit (1) one or more players to join in play regarding the live sports game play data (Par. 45), a game analysis system, the game analysis system at least tracks user specific actions (Par. 47 where as broadly claimed, and lacking further definition in the claims, examiner considers the system which aggregates each users player predictions to constitute a “game analysis system”), a point tally system including a processor for ranking the players score relative to one another based at least in part on the input regarding the live sports game play data (Par. 47), and a memory for storing the information, the point tally system providing the ranking information to the displays, the point tally system selecting at least the player with the highest score as at least one winner (Par. 46-47 which teaches a scoreboard which shows relative placement of the gamblers based on the aggregation of points earned by each player for a number predictions based on the live sports data. Par. 48 which teaches determining a player with the highest score and receives the largest or only prize), and a payment system for providing the winnings to the winner (Par. 48).
	Further, Mahaffey et al. teaches where the software can operate if various modes on either the client device or server (Par. 39), and where selection of predictions in relation to the live sports gameplay data can include selection of particular players (Par. 46 “the name of the player”) and communication with first and second communication devices (Fig. 1 and Par. 29-30). However, Mahaffey et al. does not explicitly teach storing a game application program from a remote server, memory to store and transmit a game application program to the first and second communications devices in response to a player initiated action to request the game application program, where the displays of information are regarding graphical images of sports personalities and selection of the graphical images of sports personalities, generating first displays for the first electronic communications devices and second displays for the second electronic communications devices wherein the first displays and second displays are of different degrees of resolution and selectively provide the first displays to the first communications devices and the second displays to the second communications devices, where the system limits the amount of game play by the users, or where the system allows player to player communication, or play with virtual money.
	Kellerman et al. teaches a game competition system which includes storing a game application program from a remote server, and a server with memory to store and transmit a game application program to communications devices in response to a player-initiated action to request the game application program (Fig. 1 and Par. 30).
	It would be desirable to modify the system of Mahaffey et al. to include download of a game application upon user request as taught by Kellerman et al., in order to allow home users to utilize the game software while allowing the software to be managed and implemented server side while still allowing the game to be implemented via a client-side application with more advanced features rather than simply a web browser.
	Robinson et al. teaches a sports prediction game where the displays of information for the game are regarding graphical images of sports personalities and selection of the graphical images of sports personalities (Fig. 3 and Par. 41).
	It would be desirable to modify the system of Mahaffey et al. to include graphical images of sports personalities and selections of the graphical images for making live sports game predictions as taught by Robinson et al. in order to allow the player to more easily recognize the player they wish to select with the assistance of the graphical image of the player.
	Weiss teaches an online server system for communication over the internet with user devices where is it well-known to generate first displays for the first electronic communications devices and second displays for the second electronic communications devices wherein the first displays and second displays are of different degrees of resolution and selectively provide the first displays to the first communications devices and the second displays to the second communications devices (Par. 38 which teaches the well-known methods of providing data to communications devices over the network, where different devices such as a computer and a PDA have different graphical capabilities and the graphical displays are different including in resolution in order to display the transmitted information in a more appealing manner).
It would be desirable to modify the system of Mahaffey et al. to include different user communications devices and displaying graphical information in different resolution on the communications devices as taught by Weiss et al. in order to provide a more appealing visual display of the game information better suited to each device.
Graham et al. teaches a wagering game system where the system limits the amount of game play by the users (Par. 599 “responsible gaming widget”).
It would be desirable to modify the system of Mahaffey et al. to include a responsible gaming controls as taught by Graham et al. so that players can be prevented from excessive gambling or other activities that may be detrimental to the players’ livelihood, or as required by a particular gaming jurisdiction.
Wang et al. teaches where an online game system allows player to player communication (Par. 5 which teaches networked online games that allow players to chat with each other in-game).
It would be desirable to modify the system of Mahaffey et al., to include a player chat function as taught by Wang et al. in order to increase the enjoyment of the players by allowing them to talk with other players in order to pass the time while playing games.
Katz ‘051 teaches a wagering game system where at least some of the games are played with virtual money (Par. 54 “vCoins”).
It would be desirable to modify the system of Mahaffey et al., Kellerman et al., Graham et al., Wang et al., Robinson et al., and Weiss et al. to include virtual currency for play with multipliers for playing the game as taught by Katz ‘051, in order to encourage players to fully play with any money they input into the system as well as more easily allow promotional offers and bonuses by providing improved purchasing of virtual currency from real money.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include download of a game application upon user request as taught by Kellerman et al., to include graphical images of sports personalities and selections of the graphical images for making live sports game predictions as taught by Robinson et al., to modify the system of Mahaffey et al. to include different user communications devices and displaying graphical information in different resolution on the communications devices as taught by Weiss et al., to modify the system of Mahaffey et al. to include a responsible gaming controls as taught by Graham et al., and to include a player chat function as taught by Wang et al., and to include virtual currency for play with multipliers for playing the game as taught by Katz ‘051

In Reference to Claim 2
Mahaffey et al. teaches where a non-cash prize can be provided (Par. 62).

In Reference to Claims 3-4
Mahaffey et al., Kellerman et al., Graham et al., Wang et al., Robinson et al., Weiss et al., and Katz ‘051 teach a system as described above in reference to Claims 1. Further Mahaffey et al. teaches where the system can award prizes (Par. 62) However, Kellerman et al. does not explicitly teach where the non-cash goods are free play, or advancement to a higher level in the game.
Katz ‘051 teaches a gaming system where prizes can be awarded including free play, or advancement to a higher level in the game. (Par. 98 and 15 and 43).
It would be desirable to modify the system of Mahaffey et al., Kellerman et al., Graham et al., Wang et al., Robinson et al., Weiss et al., and Katz ‘051 to include free play or advancement to a next level of play as prizes as taught by Katz ‘051 in order to increase the enjoyment of the users by offering additional types of prizes for play including small prizes for players low in prize pool rankings or larger prizes for continuously successful players for example.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mahaffey et al., Kellerman et al., Graham et al., Wang et al., Robinson et al., Weiss et al., Katz ‘051 to include free play or advancement to a next level of play as prizes as taught by Katz ‘051

In Reference to Claims 6-7
Mahaffey et al., Kellerman et al., Graham et al., Wang et al., Robinson et al., and Weiss et al.., and Katz ‘051 teaches a wagering game system where at least some of the games are played with virtual money, where the virtual money corresponds to a multiplier times the corresponding numeric monetary value, or where the virtual money is acquired at least in part via cash purchase (Par. 54 “vCoins”).

In Reference to Claim 8
	Mahaffey et al. does not teach where game play is enabled between multiple players via one or more association groupings.
Katz ‘051 teaches a gaming system where game play is enabled between multiple players via one or more association groupings (Par. 177).
It would be desirable to modify the system of Mahaffey et al., Kellerman et al., Graham et al., Wang et al., Robinson et al., Weiss et al., and Katz ‘051 to include association groupings for forming competitive pairings as taught by Katz '051. in order to increase the enjoyment of players by allowing players who know each other to play together.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Mahaffey et al., Kellerman et al., Graham et al., Wang et al., Robinson et al., Weiss et al., and Katz ‘051 to include association groupings for forming competitive pairings as taught by Katz ‘051

	In Reference to Claim 9
	Mahaffey et al., Kellerman et al., Graham et al., Wang et al., Robinson et al., Weiss et al., and Katz ‘051 teach where the player to communication involves a chat function (Wang et al. Par. 5 “chat”).

	In Reference to Claim 10
	Mahaffey et al., Kellerman et al., Graham et al., Wang et al., Robinson et al., Weiss et al., and Katz ‘051 teach wherein the player to player communication permits a mini competition between players (Wang et al. Par. 5 which teaches player chat. Lacking further definition for “mini-competitions” in the claims the players chatting with each other during play are “permitted” by the chat function to create their own informal additional competitions as they desire. Such as guessing additional elements not required by the wagering system. I.e. guessing the exact play in addition to guessing the name of the player. Although these informal competitions would not have any bearing on the overall game results, examiner still considers them to be the system permitting “mini-competitions” as broadly claimed).

	In Reference to Claim 11-13
	Mahaffey et al. teaches wherein the live sports game play data relates to sports betting, and where the live sports game play data is football data, and baseball data (Par. 41 “football” and Par. 50 “baseball”).

In Reference to Claim 14
Mahaffey et al. does not explicitly teach where the system advises the players of the probabilities of outcomes. 
Katz ‘051 teaches where the system advises the players of the probabilities of outcomes (Par. 40).
It would be desirable to modify the system of Mahaffey et al., Kellerman et al., Graham et al., Wang et al., Robinson et al., Weiss et al, and Katz ‘051. to advise the players of the probabilities of outcomes as taught by Katz ‘051 in order to reduce the amount of skill necessary to successfully play the game and may play more of a game of chance thus increasing the enjoyment of players less knowledgeable about the sport being wagered on.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the to modify the system of Mahaffey et al., Kellerman et al., Graham et al., Wang et al., Robinson et al., Weiss et al., and Katz ‘051 to advise the players of the probabilities of outcomes as taught by Katz ‘051

	In Reference to Claim 15
	Mahaffey et al. teaches where the game analytics system optimizes a prizing structure (Par. 47-48 where examiner considers the point aggregation and player ranking system dividing up the payout according to player ranking to constitute “optimizing a prizing structure” for the participants as broadly claimed).

	In Reference to Claims 16-17
	Mahaffey et al., Kellerman et al., Graham et al., Wang et al., Robinson et al., Weiss et al., and Katz ‘051 teach where the limit on the amount of game play by the user is based on time and wherein the limit on the amount of game play is based on a monetary amount (Graham et al. Par. 599 “of time or money”).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahaffey et al., US 2008/0113816, Kellerman et al., US 2006/0148567, Graham et al., US 2008/0009344, Wang et al., US 20070220091, and Robinson et al., US 2007/0185599, Weiss et al., US 2007/0041626, Katz et al., US 2006/0287051 (Hereinafter Katz ‘051), further in view of Nguyen et al., US 2005/0181870.

In Reference to Claim 18
Mahaffey et al., Kellerman et al., Graham et al., Wang et al., Robinson et al., Weiss et al., and Katz ‘051 teaches a system as described above in reference to Claim 1. However, they do not explicitly teach where the server further includes information regarding the geographic presence of the remote users within a given area and to limit game play within the given area.
Nguyen et al. teaches a gaming system where wherein the server further includes information regarding the geographic presence of the remote users within a given area and to limit game play within the given area (Par. 50).
It would be desirable to modify the system of Mahaffey et al., Kellerman et al., Graham et al., Wang et al., Robinson et al., Weiss et al., and Katz ‘051 to include geographic gaming restrictions as taught by Nguyen et al. in order to restrict gaming activities to those that are legal to a players current gaming jurisdiction.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Mahaffey et al., Kellerman et al., Graham et al., Wang et al., Robinson et al., Weiss et al., and Katz ‘051 to include geographic gaming restrictions as taught by Nguyen et al.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahaffey et al., US 2008/0113816, Kellerman et al., US 2006/0148567, Graham et al., US 2008/0009344, Wang et al., US 20070220091, and Robinson et al., US 2007/0185599, Weiss et al., US 2007/0041626, Katz et al., US 2006/0287051 (Hereinafter Katz ‘051), further in view of Rowe et al., US 2007/0060274.

In Reference to Claim 19
Mahaffey et al. teaches a gaming system where a server which provides gaming information as described above. However, Mahaffey et al. does not teach where it provides an interface for a player’s club.
Rowe et al. teaches a gaming system with a player management server (Fig. 4B) which teaches where it provides an interface for a player’s club (Par. 39 which teaches an interface for loyalty account and other player information regarding the player. See Par. 12 which teaches that the system can be used for sports betting games).
It would be desirable to modify the system of Mahaffey et al., Kellerman et al., Graham et al., Wang et al., Robinson et al., Weiss et al., Katz ‘051 to include a player’s club interface as taught by Rowe et al. in order to provide player loyalty promotional features to the game system to encourage additional play, and allow the user to access and manage their player loyalty account.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Mahaffey et al., Kellerman et al., Graham et al., Wang et al., Robinson et al., Weiss et al., Katz ‘051 to include a player’s club interface as taught by Rowe et al.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahaffey et al., US 2008/0113816, Kellerman et al., US 2006/0148567, Graham et al., US 2008/0009344, Wang et al., US 20070220091, and Robinson et al., US 2007/0185599, Weiss et al., US 2007/0041626, Katz et al., US 2006/0287051 (Hereinafter Katz ‘051), further in view of Katz et al., US 2006/0129144 (hereinafter Katz ‘144).

In Reference to Claim 20
Mahaffey et al., Kellerman et al., Graham et al., Wang et al., Robinson et al., Weiss et al., and Katz ‘051 teaches a system as described above in claim 1. Further Mahaffey et al. teaches where betting options can involve a spread (Par. 58). However, Mahaffey et al. does not explicitly teach weighting to equalize probability of winning between players.
Katz ‘144 teaches a wagering game system which includes weighting to equalize probability of winning between players (Par. 219).
It would be desirable to modify the system of Mahaffey et al., Kellerman et al., Graham et al., Wang et al., Robinson et al., Weiss et al., and Katz ‘051 to include weighting to equalize probability of winning between players as taught by Katz ‘144, such as by utilizing a points spread in the predictions to be made by players in order to reduce the amount of skill necessary to successfully play the game and may play more of a game of chance thus increasing the enjoyment of players less knowledgeable about the sport being wagered on.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Mahaffey et al., Kellerman et al., Graham et al., Wang et al., Robinson et al., Weiss et al., and Katz ‘051 to include weighting to equalize probability of winning between players as taught by Katz ‘144.

Response to Arguments
Examiner acknowledges Terminal Disclaimer filed 06/27/2022. As such the rejection on the basis of non-statutory double patenting has been withdrawn.
Examiner notes that applicant has not addressed the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as such the rejection has been maintained. As best understood examiner suggests applicant amend line 1 of claim 1 to read “A communication system for electronic interaction…” in order to provide antecedent basis for the “communication system.
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. Applicant argues that Claim 5 was not rejected and incorporates the limitations of Claim 5 into the independent claim. Examiner disagrees. Claim 5 was rejected over Mahaffey et al., US 2008/0113816, in view of Kellerman et al., US 2006/0148567, Graham et al., US 2008/0009344, Wang et al., US 20070220091, and Robinson et al., US 2007/0185599, and Weiss et al., US 2007/0041626, and Katz et al., US 2006/0287051 as can be seen on Page 14 of the immediately preceding Non-Final Rejection dated 03/31/2022. As such examiner has incorporated the previously presented rejection of Claim 5 into the independent claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715